Citation Nr: 0626054	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral upper and lower extremities (arms, hands, feet, and 
legs) as a result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which denied the benefit sought on 
appeal.

FINDING OF FACT

There is no nexus between bilateral upper and lower extremity 
(arms, hands, feet, and legs) peripheral neuropathy, and any 
incident of the veteran's service, including exposure to 
herbicides.


CONCLUSION OF LAW

The veteran's bilateral upper and lower extremity (arms, 
hands, feet, and legs) peripheral neuropathy was not incurred 
in or aggravated by service, to include exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002, 
August 2002, and March 2006 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the September 
2002 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.



Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of bilateral upper and lower 
extremity (arms, hands, feet, and legs) peripheral 
neuropathy.

At a March 2001 VA examination the veteran reported a history 
of bilateral hand and foot numbness since June 2000.  The 
examiner notated the veteran was recently diagnosed with 
megaloblastic anemia.  Physical examination revealed a B12 
deficiency with vibratory loss which was indicative of a 
large fiber neuropathy.  

In May 2002, the veteran underwent a VA examination.  The 
examiner notated neuropathy secondary to pernicious anemia.  
The examiner documented the veteran had a history of 
megaloblastic anemia after he presented with numbness in both 
arms and legs in June 2000.  The veteran reported when he 
began receiving B12 injections, he would have improvement in 
his numbness, but the effect would wear off a couple of weeks 
before his next injection.  The veteran stated he did not 
feel much of an effect anymore with the injections.  The 
veteran complained of burning in the soles of his feet and 
was mildly improved at the beginning of the injections, but 
in the last few months the burning returned and would keep 
him awake at night.  Following a physical examination a 
history of a B12 deficiency/pernicious anema, consistent with 
large fiber neuropathy, was diagnosed.  

In a May 2002 VA examination, the veteran complained of 
numbness bilaterally in his feet and hands and stated it was 
getting worse.

In a June 2002 statement in support of his claim, the veteran 
stated his peripheral neuropathy started in April or May 
2000.  The veteran stated his arms, hands, legs and feet were 
affected. 

The veteran submitted a January 2004 statement claiming all 
of the symptoms and effects he had were on the list of Agent 
Orange symptoms and that a summary of reported Agent Orange 
symptoms and effects could be found at the Homeopathy Online 
website.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

Acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for 
peripheral neuropathy by presenting evidence which shows that 
it was at least as likely as not that the disease was caused 
by in-service exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(d).

Analysis

Because the veteran served in Vietnam he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the record, however, the 
preponderance of the evidence is shown to be against finding 
that bilateral upper and lower extremity (arms, hands, feet, 
and legs) peripheral neuropathy is related to his military 
service, to include due to any in-service herbicide exposure. 

The veteran has alleged that his bilateral upper and lower 
extremity (arms, hands, feet, and legs) peripheral neuropathy 
is the result of Agent Orange exposure.  While acute and 
subacute peripheral neuropathy are listed among the 
disabilities presumed to result from Agent Orange exposure, 
peripheral neuropathy secondary to anemia is not.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§  3.307, 3.309 
(2005).  Moreover, this vetearn's peripheral neuropathy was 
not clinically manifested until decades postservice, and not 
within the much shorter presumptive period provided by law.  

While the veteran is not prohibited from presenting medical 
evidence establishing a nexus between his herbicide exposure 
and his alleged disability, the preponderance of the evidence 
is against finding that he has done so.  Combee.  As such, 
service connection must be denied.

In reaching this decision the Board acknowledges that the 
veteran has peripheral neuropathy secondary to anemia, and 
that this disorder has been present since 2000.  There is, 
however, no competent evidence to bridge the continuity of 
treatment gap between his 1966 service discharge and 2000.  
Indeed, the evidence shows a considerable length of time 
between the veteran's separation from service and his initial 
diagnosis of a peripheral neuropathy.  Given the length of 
time between the veteran's active duty and the post service 
diagnosis of  peripheral neuropathy, approximately thirty-
three years after service, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) (Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.)

The Board acknowledges the appellant has supplied the name of 
a website that gives a summary of reported Agent Orange 
symptoms, however, the referenced homeopathic websites do not 
address the particular specifics of the appellant's medical 
history and, as such, are too generic to be of probative 
value.  Sacks v. West, 11 Vet.App. 314 (1998). 

As the preponderance of the evidence is against finding a 
link between any current peripheral neuropathy and the 
appellant's active duty service, entitlement to service 
connection for peripheral neuropathy must be denied.  

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities (arms, hands, feet, and 
legs), o include due to in-service exposure to herbicides, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


